Citation Nr: 1447631	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a right ankle disability.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from September 1983 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  



FINDING OF FACT

The Veteran's right ankle disability is manifested by symptoms of pain, stiffness, weakness, and mild limitation of motion caused by pain on motion.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for a right ankle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in November 2009 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided an adequate VA examination.  The Board notes that in the April 2014 remand, the Board directed that the Veteran be provided a VA examination to determine the current level of severity of all impairment resulting from her service-connected right ankle disability.  A review of the record shows that the Veteran was scheduled for the directed examination in August 2014.  However, the Veteran failed to report for the scheduled examination without explanation.  The Veteran was notified of her failure to report for the scheduled examination in a September 2014 supplemental statement of the case and that due to her failure to report, her claim would have to be decided based on the evidence of record.  As the Veteran was scheduled for the examination, but failed to report for that examination, the Board finds that there has been substantial compliance with the directives of the April 2014 remand and there is no bar to proceeding with a final decision at this time. 

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, pertaining to tenosynovitis.  Under that code, it is directed that diseases rated under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected part, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  

Disabilities of the ankle can be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under that code, a 20 percent rating is warranted when the ankle is ankylosed in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  

Limited motion of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that code a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  

Ankylosis of the subastragalar or tarsal joint is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5272.  Under that code, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position. 

Malunion of the os calcis or astragalus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5273.  Under that code a 10 percent rating is warranted for moderate deformity and a 20 percent rating is warranted for marked deformity.  

A 20 percent rating is warranted for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274. 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a March 2010 VA examination, the Veteran reported that she experienced popping and aching in her right ankle.  It was noted that the course since onset was stable and that she took NSAIDs for treatment of her right ankle disability.  The Veteran reported that she experienced a good response to treatment.  The Veteran denied deformity, giving way, instability, stiffness, weakness, incoordination, or decreased joint speed.  The Veteran reported that she experienced pain.  She denied episodes of locking, effusions, symptoms of inflammation, and flare-ups.  She reported that she was not able to stand for more than 15 to 30 minutes at a time and she was able to walk one to three miles.  Upon physical examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing or loss of bone or part of a bone.  There was no right ankle instability, tendon abnormality, or angulation.  Right ankle range of motion measurements were as follows: dorsiflexion to 18 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain on repetitive motion and there were no additional limitations after three repetitions.  

There is no indication from the record that the Veteran receives treatment for her right ankle disability.  In a November 2010 statement, the Veteran reported that she experienced early morning stiffness in her ankle.  She also reported increased "cracking" and popping with ankle movement that caused discomfort for the first few hours of her day.  She also reported that her symptoms caused weakness, which then led to her ankle to twisting or spraining easily.   

The Board finds that the Veteran is entitled to the minimum compensable disability rating for her right ankle disability, which is 10 percent rating for limitation of motion.  In this regard, the Board notes that the limitation of motion and symptoms resulting from her right ankle disability are no more than mild in nature.  The Board notes that the Veteran's right ankle dorsiflexion was only limited by two degrees and she had full right ankle plantar flexion.  However, that demonstrates limitation of motion due to pain and that the joint is painful on use, which warrants the minimum compensable rating.  38 C.F.R. § 4.59 (2014).  The Board acknowledges her reports of morning stiffness, pain, weakness, twisting, and spraining.  However, there is no indication that those symptoms do not resolve shortly after she rises in the morning.  Further, there is no indication from the record that those symptoms cause worse limitation of right ankle motion than that reported at her VA examination.  Further, the Veteran was scheduled for a VA examination in August 2014 to determine the current level of severity of all impairment resulting from the right ankle disability, but she failed to report for that examination without explanation.  Therefore, the Board finds that a 10 percent rating for right ankle limitation of motion is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  

The Board finds that no rating higher than 10 percent is warranted for a right ankle disability.  The evidence does not show limitation of motion, even when painful motion and other limited factors are considered, that meets the criteria of Diagnostic Code 5270 or 5271 for any rating higher than 10 percent.  The evidence does not show ankylosis, malunion, or astragalectomy.  Therefore, the Board finds that a rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right ankle disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Board finds that the evidence supports the assignment of a 10 percent rating, but not higher, for a right ankle disability.  However, the preponderance of the evidence is against the claim for a rating greater than 10 percent and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating, but not higher, for a right ankle disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


